                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MICHAEL S. PITTMAN,

               Petitioner,

       vs.                                                 Civ. No. 16-1171 JAP/SCY

R. C. SMITH, et al.,

               Respondents.


                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on United States Magistrate Judge Steven C.

Yarbrough’s Proposed Findings and Recommended Disposition (Doc. 16), filed November 6,

2018. In the Proposed Findings and Recommended Disposition, Magistrate Judge Yarbrough

recommended that the Court deny Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus, filed October 24, 2016. (Doc. 1.) Judge Yarbrough notified the parties that they had

fourteen days to file any objections if they wanted appellate review of the proposed findings and

recommended disposition. (Doc. 16 at 9.) The parties have filed no objections to the Magistrate

Judge’s Proposed Findings and Recommended Disposition.           Failure to timely object to a

magistrate judge’s proposed findings and recommended disposition waives appellate review of

both factual and legal issues. United States v. One Parcel of Real Property, 73 F.3d 1057, 1059

(10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 16) are ADOPTED.




                                               1
      IT IS FURTHER ORDERED that Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ

of Habeas Corpus (Doc. 1) is DISMISSED WITH PREJUDICE.




                                       _________________________________________
                                       JAMES A. PARKER
                                       UNITED STATES DISTRICT JUDGE




                                          2
